Citation Nr: 1546133	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-26 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection a lumbar spine disorder, to include degenerative arthritis and degenerative disk disease.

2.  Entitlement to service connection a left knee disorder, to include anterior cruciate ligament tear (ACL) and post-operative repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1999 to March 2000 and March 2002 to May 2005 with additional service in the Reserve and National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2015.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  A low back disorder, currently manifested by degenerative arthritis and degenerative disc disease of the lumbar spine, is shown to have been incurred during service. 

2.  A left knee disorder, involving knee strain, meniscal tear, joint osteoarthritis, instability, and patella chondromalacia, status post ACL reconstruction and meniscectomy, is shown to have been incurred during service. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for low back disorder, currently manifested by degenerative arthritis and degenerative disc disease of the lumbar spine, are met.  38 U.S.C.A. §§ 1110 , 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2015).
 
3.  The criteria to establish service connection for left knee disorder, involving knee strain, meniscal tear, joint osteoarthritis, instability, and patella chondromalacia, status post ACL reconstruction and meniscectomy, are met.  38 U.S.C.A. §§ 1110 , 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the evidence is in relative equipoise in showing that current low back and left knee conditions result from service.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, with regard to the back, an October 2011 examination confirms a current diagnosis, which was given as lumbar spine, degenerative arthritis, and degenerative disc disease.  The Veteran also competently and credibly testified at the Board hearing that he first hurt his back in February 2002 while working in the tail boom of an aircraft.  Board Hr'g Tr. 7.  Finally, a private medical professional gave an opinion in September 2012 that it was more probable than not that the Veteran's back condition resulted from the injury during service.  This evidence is in equipoise on all material elements of the claim.  

With regard to the left knee, the Veteran is diagnosis with a current condition, which the Veteran's private provider summarized in August 2014 to involve knee strain, meniscal tear, joint osteoarthritis, instability, and patella chondromalacia.  He underwent an ACL reconstruction and meniscectomy in June 2011.  He competently and credibly testified at the Board hearing that he first twisted his knee during service in January 2000.  See Board Hr'g Tr. 3.  The Board notes that his service treatment records (STRs) contain a relevant entry.  In several written opinions, most recently in August 2014, the Veteran's private provider gave an opinion establishing that the current condition likely results from the knee injury in January 2000.  This evidence is in equipoise on all material elements of the claim.  

With regard to both issues, the Board notes that the favorable evidence is not uncontradicted.  For instance, the Veteran was examined by VA for purposes of this appeal, and those examinations resulted in negative opinions.  For purposes of this appeal, however, the Board can find no reasonable basis to favor the negative evidence over the positive evidence.  

Accordingly, the Board finds that there is an approximate balance of positive and negative evidence.  Resolving all reasonable doubt in the Veteran's favor, the claims are granted.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303; Fagan, 573 F.3d at 1287.  As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  









	



(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a low back disorder, currently manifested by lumbar spine degenerative arthritis and degenerative disc disease, is granted.  

Service connection for a left knee disorder, currently manifested by knee strain, meniscal tear, joint osteoarthritis, instability, and patella chondromalacia, status post ACL reconstruction and meniscectomy, is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


